                                 UNITED STATES DISTRICT COURT                          Fl~E'J
                                  SOUTHERN DISTRICT OF OHIO                    RI CHA Ru· ~11. . / _.~    1
                                      WESTERN DIVISION                          Cl- Er"
                                                                                     I\ . \
                                                                                            I\ ..r
                                                                                               ·-· .
                                                                                                      ~
                                                                                                     ••




 UNITED STATES OF AMERICA                          CASE NO.

                                                   JUDGE
                v.
                                                   SUPERSEDING INDICTMENT

 IZMIR KOCH,                                       18 U.S.C. § 249(a)(l)
                                                   18 u.s.c. § 1001
             Defendant.




THE GRAND JURY CHARGES:

                                        BACKGROUND

        Unless otherwise indicated, at times material to this Indictment:

        I.      On or about February 4, 20I 7, Victim-1 enj9yed the services of a restaurant

located in Cincinnati, Ohio (the "Restaurant"). Victim-1 stepped outside of the·Restaurant to

meet a friend and smoke a cigarette.

        2.      IZMIR KOCH, the defendant, was outside the Restaurant with others.

        3.      KOCH yelled out, asking, in substance and in part, if anyone was Jewish.

        4.      Victim-1 responded, in substance and in part, that he was Jewish. KOCH then

ran to Victim-1 and punched Victim- I in the head. Victim- I fell to the ground.

        5.      KOCH and others continued hitting and kicking Victim-I.

        6.      Victim-I sustained injuries from the attack, including rib contusions and a

fracture of his orbital floor.
                                             COUNT ONE
                                             (Hate Crime)

       On or about February 4, 2017, in the Southern District of Ohio, the defendant, IZMIR

KOCH, willfully caused bodily injury to Victim-1 because of the perceived religion ofVictim-1;

to wit, KOCH hit and kicked Victim-1 after Victim-1 represented that he was Jewish, causing

injuries including a fracture ofVictim-1 '~orbital floor.

              All in violation of Title 18, United States Code, Section 249(a)(l).

                                          COUNT TWO
                                        (False Statements)·

       On or about October 18, 2018, in the Southern District of Ohio, the defendant, IZMIR

KOCH, in a matter within the jurisdiction of the executive branch of the Government of the

United States, knowingly and willfully made materially false, fictitious, and fraudulent

statements and representations; to wit, KOCH represented to agents of the Federal Bureau of

Investigation, which is an agency of the executive branch of the federal government, that KOCH

never said anything bad about Jews that night; KOCH was not involved in a fight that night; and

the entire fight consisted of two punches.

                All in violation of Title 18, United States Code, Section 1001.

                                                              A TRUE BILL




BENJAMIN C. GLASSMAN
UNITED STATES ATTORNEY




                               MULHAUSER
                             ICE ATTORNEYS
